
	
		I
		111th CONGRESS
		1st Session
		H. R. 1415
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a demonstration project regarding Medicaid
		  reimbursements for stabilization of emergency medical conditions by
		  non-publicly owned or operated institutions for mental
		  diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Emergency Psychiatric Care
			 Demonstration Project Act of 2009.
		2.Demonstration
			 project regarding medicaid reimbursements for stabilization of emergency
			 medical conditions by non-publicly owned or operated institutions for mental
			 diseases
			(a)Authority To
			 conduct demonstration projectThe Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall
			 establish a demonstration project under which an eligible State (as described
			 in subsection (c)) shall provide reimbursement under the State Medicaid plan
			 under title XIX of the Social Security Act to an institution for mental
			 diseases that is not publicly owned or operated and that is subject to the
			 requirements of section 1867 of the Social Security Act (42 U.S.C. 1395dd) for
			 the provision of medical assistance available under such plan to an individual
			 who—
				(1)has attained age
			 21, but has not attained age 65;
				(2)is eligible for
			 medical assistance under such plan; and
				(3)requires such
			 medical assistance to stabilize an emergency medical condition.
				(b)In-stay
			 reviewThe Secretary shall establish a mechanism for in-stay
			 review to determine whether or not the patient has been stabilized (as defined
			 in subsection (h)(5)). This mechanism shall commence before the third day of
			 the inpatient stay. States participating in the demonstration project may
			 manage the provision of these benefits under the project through utilization
			 review, authorization, or management practices, or the application of medical
			 necessity and appropriateness criteria applicable to behavioral health.
			(c)Eligible state
			 defined
				(1)ApplicationUpon
			 approval of an application submitted by a State described in paragraph (2), the
			 State shall be an eligible State for purposes of conducting a demonstration
			 project under this section.
				(2)State
			 describedStates shall be selected by the Secretary in a manner
			 so as to provide geographic diversity on the basis of the application to
			 conduct a demonstration project under this section submitted by such
			 States.
				(d)Length of
			 demonstration projectThe demonstration project established under
			 this section shall be conducted for a period of 3 consecutive years.
			(e)Limitations on
			 federal funding
				(1)Appropriation
					(A)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, there is appropriated to carry out this section, $75,000,000 for
			 fiscal year 2010.
					(B)Budget
			 authoritySubparagraph (A) constitutes budget authority in
			 advance of appropriations Act and represents the obligation of the Federal
			 Government to provide for the payment of the amounts appropriated under that
			 subparagraph.
					(2)3-year
			 availabilityFunds appropriated under paragraph (1) shall remain
			 available for obligation through December 31, 2012.
				(3)Limitation on
			 paymentsIn no case may—
					(A)the aggregate
			 amount of payments made by the Secretary to eligible States under this section
			 exceed $75,000,000; or
					(B)payments be
			 provided by the Secretary under this section after December 31, 2012.
					(4)Funds allocated
			 to statesThe Secretary shall allocate funds to eligible States
			 based on their applications and the availability of funds.
				(5)Payments to
			 statesThe Secretary shall pay to each eligible State, from its
			 allocation under paragraph (4), an amount each quarter equal to the Federal
			 medical assistance percentage of expenditures in the quarter for medical
			 assistance described in subsection (a).
				(f)Reports
				(1)Annual progress
			 reportsThe Secretary shall submit annual reports to Congress on
			 the progress of the demonstration project conducted under this section.
				(2)Final report and
			 recommendationAn evaluation should be conducted of the
			 demonstration project’s impact on the functioning of the health and mental
			 health service system and on individuals enrolled in the Medicaid program. This
			 evaluation should include collection of baseline data for one-year prior to the
			 initiation of the demonstration project as well as collection of data from
			 matched comparison states not participating in the demonstration. The
			 evaluation measures shall include the following:
					(A)A determination,
			 by State, as to whether the demonstration project resulted in increased access
			 to inpatient mental health services under the Medicaid program and whether
			 average length of stays were longer (or shorter) for individuals admitted under
			 the demonstration project compared with individuals otherwise admitted in
			 comparison sites.
					(B)An analysis by
			 State, regarding whether the demonstration project produced a significant
			 reduction in emergency room visits for individuals eligible for assistance
			 under the Medicaid program or in the duration of emergency room lengths of
			 stay.
					(C)An assessment of
			 discharge planning by participating hospitals that ensures access to further
			 (non-emergency) inpatient or residential care as well as continuity of care for
			 those discharged to outpatient care.
					(D)An assessment of the impact of the
			 demonstration project on the costs of the full range of mental health services
			 (including inpatient, emergency and ambulatory care) under the plan as
			 contrasted with the comparison areas.
					(E)Data on the
			 percentage of consumers with Medicaid coverage who are admitted to inpatient
			 facilities as a result of the demonstration project as compared to those
			 admitted to these same facilities through other means.
					(F)A recommendation
			 regarding whether the demonstration project should be continued after December
			 31, 2012, and expanded on a national basis.
					(g)Waiver
			 authority
				(1)In
			 generalThe Secretary shall waive the limitation of subdivision
			 (B) following paragraph (28) of section 1905(a) of the Social Security Act (42
			 U.S.C. 1396d(a)) (relating to limitations on payments for care or services for
			 individuals under 65 years of age who are patients in an institution for mental
			 diseases) for purposes of carrying out the demonstration project under this
			 section.
				(2)Limited other
			 waiver authorityThe Secretary may waive other requirements of
			 titles XI and XIX of the Social Security Act (including the requirements of
			 sections 1902(a)(1) (relating to statewideness) and 1902(1)(10)(B) (relating to
			 comparability)) only to extent necessary to carry out the demonstration project
			 under this section.
				(h)DefinitionsIn
			 this section:
				(1)Emergency
			 medical conditionThe term emergency medical
			 condition means, with respect to an individual, an individual who
			 expresses suicidal or homicidal thoughts or gestures, if determined dangerous
			 to self or others.
				(2)Federal medical
			 assistance percentageThe term Federal medical assistance
			 percentage has the meaning given that term with respect to a State under
			 section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)).
				(3)Institution for
			 mental diseasesThe term institution for mental
			 diseases has the meaning given to that term in section 1905(i) of the
			 Social Security Act (42 U.S.C. 1396d(i)).
				(4)Medical
			 assistanceThe term medical assistance has the
			 meaning given to that term in section 1905(a) of the Social Security Act (42
			 U.S.C. 1396d(a)).
				(5)StabilizedThe
			 term stabilized means, with respect to an individual, that the
			 emergency medical condition no longer exists with respect to the individual and
			 the individual is no longer dangerous to self or others.
				(6)StateThe
			 term State has the meaning given that term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				
